UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT
                             ___________________

                                      No. 17-2018
                                 ___________________

In re: SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                   Petitioner.

                                 ___________________

                           On Petition for Writ of Mandamus.
                                ___________________

Submitted: September 1, 2017                              Decided: September 1, 2017
                                 ___________________

Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.
                        ____________________

Petition dismissed by unpublished per curiam opinion.
                              ____________________

Shapat Ahdawan Nabaya, Petitioner Pro Se.
                             ___________________


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          This case comes before the court on a petition for writ of mandamus filed by

Shapat Nabaya under the Crime Victims' Rights Act, 18 U.S.C. § 3771 ("CVRA"). The

CVRA affords to victims of crime the rights to reasonable protection from the accused,

to notice of court proceedings, to participation in court proceedings, to confer with

government counsel, to receive restitution, to proceedings free from unreasonable

delay, and to be treated with fairness. 18 U.S.C. § 3771(a). These rights must be asserted

in the district court and, if the district court denies relief, the movant may petition the

court of appeals for a writ of mandamus. 18 U.S.C. § 3771(d)(3). If such a petition is

filed, "[t]he court of appeals shall take up and decide such application forthwith within

72 hours after the petition has been filed." Id. If the court of appeals denies the relief

sought, "the reasons for the denial shall be clearly stated on the record in a written

opinion." Id.

          Petitioner maintains that he is entitled to relief under the CVRA as a result of

ongoing criminal proceedings in the Eastern District of Virginia. He complains that the

government attorneys have not taken proper oaths of office, that failure to file taxes is

not a crime, that his pretrial detention violates due process and constitutes cruel and

unusual punishment, and that the district court has failed to take action to protect his

rights.

          Petitioner is not a crime victim under the CVRA. He was indicted on January 1,

2017 by a grand jury. A superseding indictment in the Eastern District of Virginia was

filed on April 4, 2017, charging Nabaya with (1) retaliating against a federal officer by

                                             2
false claim and (2) false statement in bankruptcy. In proceedings held on August 18,

2017 in the district court, Nabaya was found competent to stand trial and trial was set

for October 18-20, 2017. Nabaya’s pending motions were denied. In proceedings held

on August 25, 2017, the magistrate judge revoked Nabaya’s conditions of release for

cause. Nabaya’s motion to reconsider the revocation is pending in the district court.

      The CVRA defines a “crime victim” as a “person directly and proximately

harmed as a result of the commission of a Federal offense or an offense in the District

of Columbia.” 18 U.S.C. § 3771(e)(2)(A). Nabaya clearly does not come within the

statutory definition. The CVRA also provides that “[a] person accused of the crime

may not obtain any form of relief under this chapter.” 18 U.S.C. § 3771(d)(l).

      Accordingly, the court dismisses the petition for writ of mandamus.

                                                              PETITION DISMISSED




                                           3